Dolliver, J.
—  Since its earliest decisions, this court has consistently disapproved punitive damages as contrary to public policy. See Spokane Truck & Dray Co. v. Hoefer, 2 Wash. 45, 50-56, 25 P. 1072 (1891). Punitive damages not only impose on the defendant a penalty generally reserved for criminal sanctions, but also award the plaintiff with a windfall beyond full compensation. See Kadoranian v. Bellingham Police Dep’t, 119 Wn.2d 178, 188, 829 P.2d 1061 (1992). Particularly in the case of workplace discrimination, the Legislature has assured a plaintiff may -"become whole” through a full panoply of compensatory damages. See Barr v. Interbay Citizens Bank, 96 Wn.2d 692, 699-700, 635 P.2d 441, amended by 649 P.2d 827 (1981). Nevertheless, Plaintiffs in the present case have asked the court to endorse the trial court’s tortuous path through three statutes to find a sufficient expression of legislative intent for punitive damages in employment discrimination claims. We instead hold punitive damages are unavailable under the Law Against Discrimination (LAD), RCW 49.60.
On March 16, 1990, Defendant North Coast Life Insurance Co. terminated Plaintiff Julie Dailey’s employment. Dailey and co-Plaintiff Gregory Dailey filed a wrongful termination claim that included an allegation of sex discrimination in violation of the LAD and specifically sought punitive damages. Both parties moved for partial summary judgment on the availability of punitive damages under the LAD.
*575The trial court granted Plaintiffs’ motion, concluding RCW 49.60.030(2) both permitted punitive damages in an employment discrimination action and operated retrospectively. Defendants appealed. At the request of the Court of Appeals, the Supreme Court accepted certification of the case. We now reverse.
Governing resolution of this case is the court’s long-standing rule prohibiting punitive damages without express legislative authorization. See, e.g., Barr, 96 Wn.2d at 699-700; Spokane Truck, 2 Wash. at 50-56. The trial court determined the LAD, RCW 49.60.30(2), expressly authorized punitive damages by incorporating that federal remedy by reference to the United States Civil Rights Act of 1991, 42 U.S.C. 1981a(a)(1). See Mackay v. Acorn Custom Cabinetry, Inc., 127 Wn.2d 302, 316, 898 P.2d 284 (1995) (Madsen, J., dissenting) (noting RCW 49.60.030(2) does not authorize punitive damages under state law). While we do not fault the trial court’s analytic framework, we find the statutory authority too ambiguous and attenuated to suffice as express.
Since 1973, the Legislature has authorized private equitable and compensatory relief under the LAD:
to enjoin further violations, to recover the actual damages sustained by him, or both, together with the cost of suit including a reasonable attorney’s fees or any other remedy authorized by this chapter or the United States Civil Rights Act of 1964 ....
Former RCW 49.60.030(2). In 1993, the Legislature acknowledged the Civil Rights Act of 1991 by amending RCW 49.60.030(2) to "any other remedy authorized by this chapter or the United States Civil Rights Act of 1964 as amended.” (Italics ours.) RCW 49.60.030(2).
The Civil Rights Act of 1964 provided private remedies for employment discrimination in Title VII, historically authorizing only equitable relief. By the Civil Rights Act of 1991, Congress amended the 1964 Act to allow greater trial costs, including expert fees. 42 U.S.C. §§ 2000e-5(k); *576see Xieng v. Peoples Nat’l Bank, 120 Wn.2d 512, 528, 844 P.2d 389 (1993). The 1991 Act also amended 42 U.S.C. § 1981a, known as the Revised Statutes, to permit compensatory and punitive damages in an action for intentional employment discrimination:
provided that the complaining party cannot recover under section 1981 of [the Revised Statutes (42 U.S.C. § 1981)], the complaining party may recover compensatory and punitive damages as allowed in subsection (b) of this section, in addition to any relief authorized by section 706(g) of the Civil Rights Act of 1964, from the respondent.
42 U.S.C. § 1981a(a)(1).
Ambiguities cloud the relation between 42 U.S.C. § 1981a(a)(l) and RCW 49.60.030(2) to preclude characterization of their link as an express authorization for punitive damages. First, the structure of the language in RCW 49.60.030(2) arguably evinces an intent to incorporate only federal remedies qualifying as "costs.” While the trial court read the provision as: "to recover the actual damages . . . together with . . . any other remedy . . .,” we might reasonably read the term "including” as restrictive: "the cost of suit including . . . any other remedy . . . .” Under the latter interpretation, punitive damages simply would fall outside the scope of the incorporation provision. We need not choose between these alternative meanings, however, to decide the resultant ambiguity cannot overcome Washington’s policy against punitive damages.
We find equally disturbing the relation between the provision of punitive damages in the Civil Rights Act of 1991 and the Civil Rights Act of 1964. RCW 49.60.030(2) explicitly incorporates only the 1964 Act as amended, but whether the 1991 Act actually constitutes an amendment to the 1964 Act is unclear. The Civil Rights Act of 1991 did not directly amend Title VII to permit punitive damages, but rather amended the Revised Statutes, 42 U.S.C. § 1981a. Indeed, the amendment explicitly describes compensatory and punitive damages "in addition to” rem*577edies available under the 1964 Act. 42 U.S.C. § 1981a(a)(l). An implied incorporation of the 1991 Act does not meet our standard for express authorization.
The trial court found controlling this court’s prior analysis of the interplay between RCW 49.60.030(2) and the 1991 Act in Xieng, 120 Wn.2d 512. Analyzing the scope of the incorporation of federal remedies by reference, Xieng held express legislative authorization for expert witness fees under the LAD lies in the explicit expert witness fee provision of the Civil Rights Act of 1991. Xieng, 120 Wn.2d at 528; RCW 49.60.030(2); 42 U.S.C. §§ 2000(e)-5(k). The trial court concluded Xieng compelled incorporation of all federal relief provided in the 1991 Act.
We reaffirm and distinguish Xieng. Both the nature of the remedy and the relevant statutory authority in Xieng differ from the present case. Certainly expert witness fees have not received the extreme resistance and condemnation as punitive damages. See Spokane Truck, 2 Wash, at 50-56. Unlike the punitive damages provision, the expert witness fee provision contains an explicit amendment to the 1964 Civil Rights Act. 42 U.S.C. §§ 2000(e)-5(k). Moreover, the presence of the explicit amendatory language in 42 U.S.C. §§ 2000(e)-5(k) reinforces our concern for the lack of an equally explicit amendment to the 1964 Act in 42 U.S.C. § 1981a(a)(1). At the same time, the incorporation of expert witness fees in Xieng is consistent with an interpretation of RCW 49.60.030(2) as limiting the incorporation of federal remedies to costs of suit. See Xieng, 120 Wn.2d at 528.
Where the Legislature has intended the exceptional relief of punitive damages, the statute has contained an explicit authorization. See RCW 9.73.230(11); RCW 19.86.090. The Legislature here, presumably aware of Congress’ decision to allow punitive damages in the 1991 Civil Rights Act, had the opportunity to follow suit in its 1993 amendments to the LAD. If the Legislature intended to make punitive damages available for employment discrimination under the LAD, it would have unambiguously so provided.
*578We observe that even if the LAD permitted punitive damages for employment discrimination generally, that relief would remain unavailable in the present case. The Civil Rights Act, the only potential authorization for punitive damages under the LAD, did not permit that relief until 1991. Plaintiffs’ claim concerns conduct prior to 1991. The United States Supreme Court has determined punitive damages under the Civil Rights Act of 1991 operate prospectively only. Landgraf v. USI Film Prods., 511 U.S. 244, 114 S. Ct. 1483, 1496, 128 L. Ed. 2d 229 (1994). Nor could the provision of punitive damages, a penalty and a new right of action qualify as a remedial amendment to permit a presumption of retroactivity. Agency Budget Corp. v. Washington Ins. Guar. Ass’n, 93 Wn.2d 416, 425-26, 610 P.2d 361 (1980); Johnston v. Beneficial Management Corp., 85 Wn.2d 637, 640-41, 538 P.2d 510 (1975); see Landgraf, 114 S. Ct. at 1506-07. Retrospective punitive damages thus could not constitute a "remedy available” under the Civil Rights Act. See RCW 49.60.030(2); McGinnis v. Kentucky Fried Chicken, 51 F.3d 805, 807-08 (9th Cir. 1994).
Reversed.
Durham, C.J., and Smith, Guy, and Madsen, JJ., concur.